United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Vancouver, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1727
Issued: February 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2013 appellant filed a timely appeal of the January 14, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied his claim for an
occupational disease. He also appealed a June 21, 2013 decision of OWCP which denied merit
review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2

1
2

5 U.S.C. §§ 8101-8193.

Under the Board’s Rules of Procedure appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Board. One hundred and eighty days from
January 14, 2013, the date of OWCP’s decision, was July 13, 2013. Since using July 16, 2013, the date the appeal
was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is
considered the date of filing. The date of the U.S. Postal Service postmark was July 10, 2013 which rendered the
appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an occupational disease in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 22, 2012 appellant, then a 60-year-old administrative land surveyor, filed an
occupational disease claim alleging that he developed pneumonia as a result of exposure to dust
and mold while working at an employing establishment building. He became aware of his
condition and realized it was causally related to his employment on July 20, 2012. Appellant
stopped work on July 19, 2012.
In a July 25, 2012 report, Dr. Rachel L. Zubko, a Board-certified internist, noted that
appellant had been hospitalized from July 20 to 25, 2012. In a July 25, 2012 statement, appellant
noted that on July 20, 2012 he woke in the morning with trouble breathing, a painful left chest
and trouble with mobility. During his hospitalization, he was diagnosed with pneumonia and
sepsis shock. Appellant noted that his work area had poor air circulation and when furniture or
cubical walls were moved his breathing was affected. He reported being a lifelong asthmatic.
On August 19, 2012 OWCP advised appellant of the evidence needed to establish his
claim. It requested that he submit a physician’s reasoned opinion addressing the causal
relationship of his claimed respiratory condition to specific work factors.
In an August 19, 2012 statement, appellant noted working for the employing
establishment in the same cubicle since August 29, 2010. He advised that the offices and
cubicles in the building had been rearranged for about a year and, when this activity occurred, he
noticed more health issues when the dust circulated. In September 2011, appellant experienced a
series of illnesses and multiple sinus infections and believed that the workplace contributed to his
illness. He reported being a lifelong asthmatic with a history of bronchitis and under the
supervision of his pulmonologist since December 2010.
The employing establishment submitted an August 15, 2012 statement from Jay D.
Conant, appellant’s supervisor, who noted that appellant was hospitalized with pneumonia and
was asthmatic. Appellant had sinus and respiratory issues since arriving to work in the
employing establishment building. Mr. Conant noted that appellant worked at a cubicle and was
provided with a personal air purifier and a desktop air purifier to clean the air around him.
In a July 20, 2012 admission report, Dr. Christopher L. Fraley, a Board-certified
pulmonologist, noted that appellant presented with cough, chest pain and an elevated white blood
cell count after 12 hours of fevers, chills and coughing. Appellant’s history was significant for
morbid obesity and lifelong asthma. Dr. Fraley noted findings upon examination of expiratory
wheezes with bronchial breathing signs. He diagnosed pneumonia, septic shock, acute renal
failure, insomnia and gastroesophageal reflux disease.

2

A July 25, 2012 discharge summary from Dr. Zubko noted that a chest x-ray revealed a
left lower lobe infiltrate.3 She stated that appellant’s course of treatment was complicated by
acute renal failure which resolved. Dr. Zubko diagnosed septicemia, septic shock, acute kidney
failure, flexural effusion, obstructive sleep apnea, asthma, morbid obesity and hypertension.
On July 31, 2012 appellant was treated by Dr. Siyavash Mohandessi, a Board-certified
family practitioner, for insomnia, pneumonia and sepsis after a hospitalization. Dr. Mohandessi
noted findings of fatigue, cough without chest tightness, shortness of breath and wheezing. He
diagnosed chronic insomnia. On August 12, 2012 Dr. Gary Smith, a Board-certified family
practitioner, treated appellant for chest pain and history of pneumonia. Physical examination
revealed diffuse expiratory squeaks to auscultation. Dr. Smith noted that the chest x-ray revealed
fluid in the lingual and diagnosed cough, chest pain, reactive airway disease and recent
pneumonia. Dr. Yoon Park, a Board-certified family practitioner, treated appellant on
August 21, 2012. Appellant reported that his cough improved but was still productive, he had no
runny nose, congestion, fever or chills. He stated that he missed work about four days a month
due to the chronic cough. Dr. Park diagnosed cough improving, unclear etiology.
In an August 27, 2012 report, Dr. Jeffrey Lin, a Board-certified pulmonologist, noted that
appellant was hospitalized on July 20, 2012 and was diagnosed with sepsis, community acquired
pneumonia and hypertension. When appellant returned to work, he noticed that his cough,
hoarseness and shortness of breath recurred. He reported that the employing establishment was
moving cubicles and had problems with the air filtration system but once the air filtration system
was repaired his symptoms improved. Dr. Lin first treated appellant on December 1, 2010 when
appellant had been at his current job for about three months. He noted that appellant’s current
problems included acute sinusitis, maxillary, asthma, cough, dyspnea, hoarseness, obstructive
sleep apnea, pulmonary nodule and vertigo. On examination Dr. Lin noted a moderately obese
person, expiratory wheezes in the left lung, hoarseness and pleuritic chest pain. He diagnosed
hoarseness, obstructive sleep apnea, asthma and status post pneumonia hospitalization.
Appellant reported the possibility of work exposure as a contributing factor to his respiratory
symptoms. Dr. Lin opined that based upon appellant’s description of improvement of his
symptoms outside the workplace and exacerbation upon returning it was a possible correlation
which should be investigated.
On January 14, 2013 OWCP denied appellant’s claim on the grounds that the medical
evidence did not establish that his pulmonary condition was causally related to the work-related
exposure.
On April 27, 2013 appellant requested reconsideration. He asserted that laboratory
testing revealed issues with the air conditioning system where he worked. Appellant and his
coworkers developed conditions from working in the building. He submitted e-mails dated
July 18, 2012 to April 8, 2013 regarding the air quality testing performed and subsequent
remediation. In a March 5, 2013 laboratory report, Microlab Northwest concluded that the
environment would be uncomfortable for most people. It was noted that the glass fiber
concentration was above the level associated with health complaints for both short and long glass
3

A July 23, 2012 chest x-ray showed persistent left lower lobe consolidation and probable left pleural effusion.

3

fiber, there was an elevation of mite frass and mite parts in the area, the amount of combustion
residue in this environment was unusually high with an issue of both the odor of smoke and a
soiling issue for clothing, and the presence of dermestid beetle debris and mosquitoes in the area.
The consultant recommended a thorough cleaning as well as remediation of the ventilation
system and an inspection of the glass fiber insulation and ceiling tile or exposed fireproofing to
isolate such materials from the office space. An April 10, 2013 indoor air quality evaluation
conducted on February 13, 2013 revealed the general parameters for CO2, CO, temperature and
relative humidity were within recommended levels without indication of significant water
intrusion or fungal growth. The report made recommendations for an upgrade of the air
conditioning system and insulation.
In a June 21, 2013 decision, OWCP denied appellant’s request for reconsideration on the
grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5

4

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
5

Solomon Polen, 51 ECAB 341 (2000).

4

ANALYSIS -- ISSUE 1
It is not disputed that, as part of his work environment, appellant’s cubicle was moved
and he was exposed to dust in his workplace. The Board finds, however, that he has not
submitted sufficient medical evidence to establish that his pulmonary condition was caused or
aggravated by the workplace exposures.
In an August 27, 2012 report, Dr. Lin treated appellant in follow up for chest pain that
had required hospitalization. He reported returning to work and noticing cough, hoarseness and
shortness of breath recurred while at work after the employing establishment moved cubicles.
Appellant stated that his symptoms improved when the employer’s air filtration system was
repaired. Dr. Lin noted findings on examination and diagnosed hoarseness, obstructive sleep
apnea, asthma and status post pneumonia hospitalization. He noted that appellant reported the
possibility of work exposure as a contributing factor to his respiratory symptoms. Dr. Lin opined
that, based on appellant’s description of improvement of his symptoms outside the workplace
and exacerbation upon returning, it was a possible correlation and further investigation was
appropriate.
Although Dr. Lin provided some support for causal relationship, his report is insufficient
to establish the claimed pulmonary condition was causally related to appellant’s employment
duties. His opinion is speculative on causal relationship as he noted “a possible correlation”
between appellant’s respiratory symptoms and any work exposures.6 Dr. Lin provided no
medical reasoning explaining how particular workplace exposure or conditions caused or
aggravated appellant’s diagnosed conditions. The need for medical rationale is particularly
important in view of appellant’s history of asthma. This report is insufficient to meet appellant’s
burden of proof.
On July 20, 2012 Dr. Fraley diagnosed pneumonia, septic shock, acute renal failure,
insomnia and gastroesophageal reflux disease. He noted appellant’s history was significant for
lifelong asthma. On July 25, 2012 Dr. Zubko noted that appellant was hospitalized from July 20
to 25, 2012 for coughing and severe left-sided pleuritic chest pain. Appellant was diagnosed
with septicemia, septic shock, acute kidney failure, flexural effusion, obstructive sleep apnea,
asthma, morbid obesity and hypertension. In an August 21, 2012 report, Dr. Park noted
appellant’s history of asthma and hospitalization in July 2012 but stated that appellant’s
condition was of an “unclear etiology.” These reports are insufficient to establish appellant’s
claim as the physician’s did not address how appellant’s employment caused or aggravated the
diagnosed medical conditions.7 The reports from Dr. Mohandessi and Dr. Smith did not provide
any history of employment exposure or address whether appellant’s employment had caused or
aggravated his medical condition. These reports are insufficient to establish the claim.

6

See D.D., 57 ECAB 734 (2006) (medical opinions that are speculative or equivocal in character are of
diminished probative value).
7

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

The Board finds that the medical evidence does not establish that appellant sustained a
pulmonary condition causally related to his employment. An award of compensation may not be
based on surmise, conjecture or speculation. Neither the fact that appellant’s condition became
apparent during a period of employment nor the belief that his condition was caused, precipitated
or aggravated by his employment is sufficient to establish causal relationship.8 Causal
relationships must be established by rationalized medical opinion evidence. As noted the
medical evidence is insufficient to establish appellant’s claim. Consequently, OWCP properly
found that appellant did not meet his burden of proof in establishing his claim.
On appeal, appellant asserts that his pulmonary condition was caused by his workplace
exposure to dust and debris in the work area and a faulty air conditioning system and that an
April 10, 2013 air quality report supported his position. As noted above, the medical evidence
does not establish that appellant sustained a pulmonary condition causally related to his
employment. Reports from appellant’s physicians failed to provide sufficient medical rationale
explaining how his pulmonary condition was causally related to particular employment
exposures.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,9 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [OWCP];
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [OWCP].”10

8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.606(b)(2).

6

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.11
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim on the grounds that he failed to provide sufficient
medical evidence to establish that the diagnosed condition was causally related to his work
duties. Thereafter, it denied his reconsideration request, without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In his request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. He did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. He asserted in his April 27, 2013, reconsideration request that laboratory testing
performed where he worked revealed an air conditioning system problem that caused employees
illnesses. These assertions do not show a legal error by OWCP or a new and relevant legal
argument. The underlying issue in this case is whether appellant’s diagnosed condition is
causally related to appellant’s workplace exposures. That is a medical issue which must be
addressed by relevant new medical evidence.12 However, appellant did not submit any new and
relevant medical evidence in support of his claim.
As noted, appellant submitted a March 5, 2013 laboratory report and an April 10, 2013
indoor air quality evaluation report at the employing establishment. While this evidence
addresses the environmental status of the building where he works, it was not accompanied by
any medical evidence. As explained, the underlying issue in this claim is whether the medical
evidence establishes that appellant’s claimed condition was caused or aggravated by workplace
exposures. These reports of laboratory testing are not relevant to this underlying medical issue.
Therefore, this new evidence is insufficient to warrant reopening the case for a merit review.
Appellant also submitted e-mails dated July 18, 2012 to April 12, 2013 and February 6 to
April 8, 2013 regarding the air quality testing performed and subsequent remediation. However,
as noted above, the e-mails from nonphysicians are not relevant to the underlying medical issue.
Therefore, this new evidence is not relevant and is insufficient to warrant reopening the case for
a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). He did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.

11

Id. at § 10.608(b).

12

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment. The Board further finds that
OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the June 21 and January 14, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 4, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

